Fourth Court of Appeals
                                   San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00103-CV

            IN THE MATTER OF THE ESTATE OF William D. STEWART, Jr.

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2017-PC-0986
                        Honorable Veronica Vasquez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Wayne A. Stewart.

       SIGNED May 19, 2021.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice